DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed January 22, 2021.
Claims 1-19 are pending.
Applicant’s claimed foreign patent. However, certified copy of the foreign patent and English translation has not provided. As such, the foreign priority is not given at this time. 
Information Disclosure Statements 
5.	No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
6.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 10 and 11 recited the limitations of “using a clustering technique, using L.sub.p norm, using a graphic module, using a distance, using a concept search”, “enabling the user to visualize”. The phrase “using” and “enabling” is merely intended use which does not further limit the claimed invention, does not distinguish the prior art of record. Examiner suggest to change it to ‘configure to’. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.               
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson (US 2017/0075981 A1), hereinafter Carlson in view of Fayyad et al. (US 6,115,708 A), hereinafter Fayyad.
As for claim 1, Carlson teaches a processor-implemented method for visualizing high dimensional data using at least one data-pearl to a user, said method comprising: extracting, using a clustering technique, at least one data cluster from the high dimensional data and sub-dividing the at least one data cluster into the at least one data-pearl from the high dimensional data (see [0037], data comes from a numerical matrix corresponds to data point, the n-dimensional function describing the data, [0039], visualize and monitor datasets, interactively analysis of the data, [0040], multidimensional method for representing data, hierarchical clustering does exhibit on clusters, [0049], portions of the data which are deemed to be interesting from the visualization can be selected and converted into database objects, which can then be further analyzed, permit the location of data points of interest within the visualization);
selecting a L.sub.p norm shape for each data-pearl by comparing a distance between…. of the at least one data-pearl and a farthest point from….of the at least one data-pearl using L.sub.p norm distance measures; configuring each data-pearl in the L.sub.p norm shape in a three-dimensional plot using a radius of the L.sub.p norm shape, a sector angle in the three-dimensional plot, and an elevation angle; and enabling the user to visualize the at least one data-pearl of the high dimensional data, using a graphics module of a user device associated with the user (see [0008], applying distance function to each subset of data to identify groups, constructing a node for each group to create a plurality of nodes, [0037], shape or geometry can come from a dissimilarity function or metric, n-dimensional function can be use when there is n fields, pearson correlation distances, cosine distances and other choices, [0039], visualizing and compressing data sets, understanding and monitoring data, study of interrelationships among disparate data sets and/or multiscale/multiresolution study of data sets, interactivity in the analysis of data, using point).
Carlson teaches the claimed invention including the limitation of at least one data-pearl (e.g. [0033], [0049]), but does not explicitly teach the limitation of a centroid of the at least one data-pearl, the centroid of the at least one data-pearl. Although, Carlson teaches principal component analysis ([0040]). However, in the same field of endeavor, Fayyad teaches the limitations of a centroid of the at least one data-pearl, the centroid of the at least one data-pearl (see Fig. 6, subset of data from a database to illustrate clustering, column 1, lines 55-67, 
choice of cluster centroids or means for the clusters. Data items are gathered and are assigned to a cluster to based on the distance to the cluster centroid. K centroids and the number of data points that fall within a given centroid, column 2, lines 53-55, e.g. cluster is represented by centroid or L2 norm).
Carlson and Fayyad both references teach features that are directed to analogous art and they are from the same field of endeavor, such as field of clustering constricted from subsets of dataset, interactive visualize allows analysis and explore relationship of data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fayyad’s teaching to Carlson's system for iteratively obtaining a multiple number of data portions from a database stored on a storage medium and performing clustering on each of these relatively small data portions. Thus, provide a multiple number of clustering solutions which is a best solution for second set of clustering. The multiple clustering solutions and the best solutions is returned as an improved starting point to be used in clustering the full data set (column 3, line 24-40).
		As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a non-transitory computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fayyad’s teaching to Carlson's system for iteratively obtaining a multiple number of data portions from a database stored on a storage medium and performing clustering on each of these relatively small data portions. Thus, provide a multiple number of clustering solutions which is a best solution for second set of clustering. The multiple clustering solutions and the best solutions is returned as an improved starting point to be used in clustering the full data set (column 3, line 24-40).
		As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim for implementing those steps of claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fayyad’s teaching to Carlson's system for iteratively obtaining a multiple number of data portions from a database stored on a storage medium and performing clustering on each of these relatively small data portions. Thus, provide a multiple number of clustering solutions which is a best solution for second set of clustering. The multiple clustering solutions and the best solutions is returned as an improved starting point to be used in clustering the full data set (column 3, line 24-40).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising querying the high-dimensional data based on a query provided by the user using at least one dimension, by (i) determining the at least one data-pearl and placing the at least one data-pearl separately using domain values of the at least one dimension, (ii) selecting, using a concept search, the at least one data-pearl based on the query provided by the user, (iii) incrementing the at least one data-pearl based on a volume of at least one dataset, wherein the at least one dataset comprises the at least one data-pearl, wherein the at least one data-pearl comprises at least one attribute, (iv) filtering the high-dimensional data based on the at least one data-pearl, (v) selecting data related to the query and performing steps from (i) to (iv) repetitively, and (vi) dimensioning the data related to the query through determined classifiers based on filtered data after pruning unrelated data to the query (see Carlson, [0011], [0036], [0037], [0044], [0046]; Also see Fayyad, Fig. 3).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising defining an origin of the three-dimensional plot is a centroid of the at least one data cluster and a range of axes of the three-dimensional plot using a distance between a center of each data-pearl, the centroid of the at least one data cluster, and a radius of each data-pearl (see Carlson, [0008]; Also see Fayyad, column 2, lines 50-56).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising representing a high-dimensional space occupied by the high-dimensional data as sectors in a plane of the three-dimensional plot (see Carlson, [0136]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising configuring the at least one data-pearl lying in the high-dimensional space in a corresponding sector of the sectors in the plane of the three-dimensional plot occupied by the high-dimensional data during construction of the L.sub.p norm shape (see Carlson, [0036]-[0037]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
wherein the elevation angle is an angle between the centroid of the at least one data-pearl and a unit vector in dimension with maximum standard deviation (see Carlson, [0036], [0203]; Also see Fayyad, column 2, lines 50-56).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising constructing the L.sub.p norm shape by providing an envelope for the at least one data-pearl using the L.sub.p norm distance measures, wherein defining the envelope using the L.sub.p norm distance measures such that L.sub.p (x,y)=r, x, and y are a set of points on the envelope for a given distance value r, wherein the envelope obtains the L.sub.p norm shape based on the value of p (see Carlson, [0124], [0136]; Also see Fayyad, column 7, lines 4-29).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising identifying the L.sub.p norm shape from a given set of L.sub.p norm shapes as determined by the closed sets formed by points having at a most distance using the L.sub.p norm distance measures (see Carlson, [0008] [0036]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Carlson and Fayyad teaches:
		further comprising each data-pearl is not partitioned further and is not overlapped with one another (see Carlson, [0035], [0102]).
Claims 12-19 correspond in scope to claims 2-9 and are similarly rejected.
Prior Arts
11.	WO 2018083963A teaches determine a graph filtering function based on the constructed graph. Filter each point in the input point cloud by selecting a subset of attributes for the points and applying by the graph filtering function on the selected subset of attributes, to determine at least one value for each point in the input point cloud. Produce a probability for each point, based on the at least one value of the point compared to a total of all values of the points in the input point cloud, and a predetermined number of points in an output point cloud ([0018]).
US 6100901A teaches n data points {X.sub.i }.sub.i=1.sup.n each taking values in a p-dimensional Euclidean space R.sup.p, with p.gtoreq.3. Let X=(X.sub.1, . . . , X.sub.p) and Y=(Y.sub.1, . . . , Y.sub.p) denote two points in R.sup.p. The dot product of X and Y is denoted as ##EQU1## The Euclidean norm of X is parallel.X.parallel.=.sqroot.X.multidot.X. (2) (5) The Euclidean distance between X and Y is (6) d.sub.2 (X, Y)=.parallel.X-Y.parallel (see column 4, lines 55 to column 5, line 30).
US 2018/0025093 A1 teaches defines the resolution to be used with a filter in the analysis. The resolution comprise a number of intervals and an overlap parameter. The resolution module allows the user to adjust the number of intervals and overlap parameter (e.g., percentage overlap) for one or more filters ([0132]).
US20120246164, US20120246164, EP3535662A1, US 6100901, WO2008022341A2, US 10162878, US 9720998, US 6092072, US 10013477, US 10824607, US 20180025035, US 20180025093, WO2017044958, US 20170075981, US 20220038341 these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion

12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154  
5/6/22